EXHIBIT 10.147
LAM RESEARCH CORPORATION
FIRST AMENDMENT
TO CREDIT AGREEMENT
               This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
dated as of September 29, 2008 and entered into by and among Lam Research
Corporation, a Delaware corporation (the “Borrower”); ABN AMRO Bank, N.V. (in
its individual capacity, “ABN”), for itself, as Lender, and as the
administrative agent for Lenders (in such capacity, “Agent”); and the other
Lenders signatory hereto, and is made with reference to that certain Credit
Agreement dated as of March 3, 2008 (the “Credit Agreement”) by and among the
Borrower, ABN, as Lender and as the administrative agent for Lenders, and the
other Lenders signatory thereto. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.
RECITALS
               WHEREAS, the Borrower and the Lenders desire to amend the Credit
Agreement to amend a covenant as set forth herein and to modify the amortization
schedule;
               NOW, THEREFORE, in consideration of the premises and the
agreements, provisions and covenants herein contained, the parties hereto agree
as follows:
Section 1. AMENDMENTS TO THE CREDIT AGREEMENT; CLOSING DATE
               A. Amendment to Section 1.01. The definition of “Interest Period”
in Section 1.01 of the Credit Agreement is hereby amended to read in full as
follows:
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter (or such other date as the Lenders may agree in their sole
discretion), as selected by the Borrower in its Committed Loan Notice; provided
that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 



--------------------------------------------------------------------------------



 



     (c) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
               B. Amendment to Section 2.04. Section 2.04 of the Credit
Agreement is hereby amended by replacing the date “September 30, 2008” with
“October 8, 2008”.
               C. Amendment to Section 7.01(i). Section 7.01(i) of the Credit
Agreement is hereby amended to read in full as follows:
Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and, in the case of Permitted Synthetic Lease
Obligations, cash or Cash Equivalents in an amount not to exceed the Permitted
Synthetic Lease Obligations and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
               D. Closing Date. The parties hereby memorialize the Closing Date
as March 6, 2008, the date that the initial Loan was made.
Section 2. CONDITIONS TO EFFECTIVENESS
               This Amendment shall become effective upon receipt by Agent of
all of the following, in form and substance satisfactory to Agent (the date of
satisfaction of such condition being referred to herein as the “First Amendment
Effective Date”) (but upon such date, the amendment in Section 1.C shall be
deemed effective as of March 3, 2008):
               A. Amendment. This Amendment executed by each of the Borrower and
the Lenders;
               B. Payment of Fees. Evidence of payment by the Borrower of all
accrued and unpaid fees, costs and expenses to the extent then due and payable
on the First Amendment Effective Date, together with the legal fees of Agent to
the extent invoiced prior to or on the First Amendment Effective Date, including
any such costs, fees and expenses arising under or referenced in Section 10.4 of
the Credit Agreement;
               C. Borrowers Certificate. A certificate signed by a Responsible
Officer of the Borrower, dated as of the First Amendment Effective Date, stating
that:
               (i) the representations and warranties contained in Section 3
hereof and in Article V of the Credit Agreement are true and correct on and as
of such date, as though made on and as of such date except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date;
               (ii) no Default or Event of Default exists or will result from
the consummation of the transactions contemplated by this Amendment; and

2



--------------------------------------------------------------------------------



 



               (iii) there has occurred since June 29, 2008, no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
Section 3. BORROWER’S REPRESENTATIONS AND WARRANTIES
               In order to induce the Lenders to enter into this Amendment and
to amend the Credit Agreement in the manner provided herein, the Borrower
represents and warrants to each Lender that the following statements are true,
correct and complete:
               A. Corporate Power and Authority. The Borrower has all requisite
corporate power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”).
               B. Authorization of Agreements. The execution and delivery of
this Amendment and the performance of the Amended Agreement have been duly
authorized by all necessary corporate action on the part of the Borrower.
               C. No Conflict. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of the Amended Agreement do
not and will not (i) contravene the terms of the Borrower’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any document evidencing any contractual
obligation to which the Borrower is a party or any order, injunction, writ or
decree of any Governmental Authority to which the Borrower or its property is
subject, or (iii) violate any law or regulation.
               D. Governmental Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the execution
and delivery by, or enforcement against, the Borrower of this Amendment, or the
performance by, or enforcement against, the Borrower of the Amended Agreement.
               E. Binding Obligation. This Amendment has been duly executed and
delivered by the Borrower and this Amendment and the Amended Agreement
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.
               F. Absence of Default. No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Default.

3



--------------------------------------------------------------------------------



 



Section 4. MISCELLANEOUS
               A. Reference to and Effect on the Credit Agreement and the Other
Loan Documents.
               (i) On and after the First Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Agreement.
               (ii) Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
               (iii) The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of Agent or
any Lender under, the Credit Agreement or any of the other Loan Documents.
               B. Fees and Expenses. The Borrower acknowledges that all costs,
fees and expenses as described in Section 10.4 of the Credit Agreement incurred
by Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of the Borrower.
               C. Headings. Section and subsection headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
               D. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
               E. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which together shall constitute one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to Credit Agreement to be duly executed as of the date first written
above.

                  LAM RESEARCH CORPORATION,         a Delaware corporation    
 
           
 
  By:
Name:   /s/ Roch LeBlanc
 
Roch LeBlanc    
 
  Title:   Treasurer    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  ABN AMRO Bank, N.V., as Agent and Lender    
 
           
 
  By:   /s/ Gina M. Brusatori
 
   
 
  Name:   Gina M. Brusatori    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Kathryn Schutz
 
Kathryn Schutz    
 
  Title:   Assistant Vice President    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:
Name:   /s/ Raed Y. Alfayoumi
 
Raed Y. Alfayoumi    
 
  Title:   Vice President    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A., as a Lender    
 
           
 
  By:
Name:   /s/ James B. Goudy
 
James B. Goudy    
 
  Title:   Vice President    

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Tina L. Ruyter    
 
  Name:  
 
Tina L. Ruyter    
 
           
 
  Title:   Vice President    

[Signature Page to First Amendment to Credit Agreement]

 